Citation Nr: 1012812	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-10 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
flatfeet.

2.  Entitlement to service connection for a bilateral leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant had honorable active duty from June 1983 to 
June 1, 1986.  He had service from June 2, 1986, to December 
16, 1987, which was under other than honorable conditions.  
The appellant also had prior inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Chicago, Illinois, which, in pertinent part, denied 
service connection for bilateral flatfeet and bilateral leg 
disabilities.

In April 2008, the Board issued a decision which denied 
claims for service connection for a psychiatric condition 
and a hernia and remanded the flatfeet and bilateral leg 
claims.  The flatfeet and bilateral leg condition claims 
return for appellate consideration.

The issue of service connection for bilateral flatfeet is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant has current diagnoses of radiculopathy and 
peripheral neuropathy of the bilateral lower extremities.

2.  The medical evidence attributes the peripheral 
neuropathy to alcohol abuse.

3.  The appellant's alcohol abuse is not secondary to a 
service-connected disability.

4.  The appellant's radiculopathy of the lower extremities 
is service-connected.




CONCLUSION OF LAW

A bilateral leg condition (not including bilateral 
radiculopathy of the lower extremities) was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for a 
bilateral leg condition.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must 
be provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in September 2002 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Notice of the degree of disability and 
effective dates of Dingess was not provided.  See Dingess.  
Such notice was provided in March 2006.  Similarly, fully 
compliant notice was provided again in January 2009.  The 
claims were readjudicated following an opportunity to 
respond in January 2010.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the 
extent possible, including from Living Hope, Riveredge, 
Warner Brown and St. Vincent's Hospitals.  The appellant's 
VA treatment records indicate that the appellant has been 
receiving Social Security disability income.  The appellant 
has not indicated that his Social Security payments are due 
to the leg or flatfeet conditions.  The appellant has 
reported on many occasions to VA medical care providers that 
he is disabled by his back disability.  There is no 
indication that the records in possession of the Social 
Security Administration are relevant to the instant claims.  
The Board concludes that the duty to assist does not require 
the appellant's SSA records to be associated with the file.  
See Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting 
that the Secretary has a duty to assist in obtaining 
relevant and adequately identified records).  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a December 2009 VA medical 
examination to obtain an opinion as to whether his bilateral 
leg condition was the result of service.  The examiner 
concluded that the appellant had peripheral neuropathy due 
to alcohol abuse.  This opinion was rendered by a medical 
professional following a thorough examination and interview 
of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual 
foundation for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Newhouse v. Nicholson, 497 
F.3d 1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has a bilateral leg condition 
as a result of service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The appellant has made vague allegations that he has a 
bilateral leg disability.  In his April 2005 VA Form 9, the 
appellant stated that he had a leg condition due to poor 
circulation.

The Board notes that the appellant is service-connected for 
thoracolumbar strain, which was modified in an August 2007 
rating decision.  The disability has been rediagnosed as 
lumbar stenosis with radiculopathy of the lower extremities.  
The RO, upon incorporating radiculopathy into the service-
connected disability, granted an increased rating.  The 
appellant did not disagree with this determination.  As 
radiculopathy of the lower extremities has been service-
connected, the Board will determine if a bilateral leg 
condition other than radiculopathy may be service-connected.  

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  38 U.S.C.A. §§ 
1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau, supra; 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  

The Board acknowledges that the appellant is competent to 
give evidence about what he experiences.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The appellant's VA treatment records contain numerous 
complaints of discomfort in his legs.  These complaints were 
evaluated at May 2007 and December 2009 VA examinations.  
The May 2007 VA examination report states that the appellant 
complained of occasional numbness and tingling down the left 
lower extremity, with occasional right buttock pain into the 
back of the hamstring region.  He reported feeling these 
symptoms sometimes after being seated or standing for 
prolonged periods.  He also reported his legs feeling weak, 
requiring him to sit, in what the examiner described as 
neurogenic type claudication.  A recent MRI had shown 
degenerative disk disease at multiple levels.  The examiner 
determined that the appellant had intermittent 
radiculopathy.  The December 2009 VA examination report 
states that the appellant complained of pain involving the 
lower back and lower extremities symmetrically.  The 
examiner noted that a true radiculopathy could not be 
elicited at the time.  Arterial pulses were somewhat 
diminished bilaterally.  The examiner reviewed the 
appellant's complaints and claims file and determined from 
the history that the appellant's complaints most likely 
matched a radiculopathy and a peripheral neuropathy of both 
lower extremities.  The December 2009 VA examination report 
also indicated that the appellant's peripheral neuropathy 
was secondary to alcohol abuse.  

The Board has considered the appellant's allegations 
regarding poor circulation in his legs.  No such disorder 
has been found, either during the appellant's VA 
examinations or during the ordinary course of treatment.  
While the appellant is competent to report his sensations of 
pain and discomfort in his legs, attributing such symptoms 
to a poor circulation disability is beyond the capacity of a 
lay observer.  The Board finds that the medical evidence 
outweighs the appellant's contention that he has a bilateral 
leg disability due to poor circulation.  The Board finds 
that the appellant has a currently diagnosed disability of 
peripheral neuropathy of the lower extremities.  

The Board has reviewed the appellant's service treatment 
records for evidence of peripheral neuropathy.  There are no 
references to a neurological disorder.  The appellant did 
seek treatment for pain in his knees in January 1984, 
following an 18 mile run the previous day.  No further 
complaints are of record.  Similarly, the appellant reported 
leg cramping at an October 1987 physical examination.  He 
complained of intermittent cramping of the calves while 
running.  He indicated that he had never sought treatment 
for the problem.  The physical evaluation is not of record. 
The appellant has not alleged knee pain, but a vague leg 
condition.  His complaints during his VA examinations 
related to pain, diffuse numbness and tingling through the 
left and right hamstrings.  There is no specific knee 
complaint in the evidence pertaining to his current 
disability.  

The Board notes the appellant is service-connected only for 
the lumbar stenosis with radiculopathy as discussed above.  
Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service- 
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id.  

Following review of the appellant's VA treatment records and 
his statements in support of his claim, the Board can find 
no evidence to support a finding that the service-connected 
back disability caused or aggravated the peripheral 
neuropathy of the lower extremities.  The appellant has not 
alleged such a relationship.  The VA treatment records and 
VA examination reports do not suggest it.  The Board finds 
that the service-connected lumbar stenosis with 
radiculopathy did not cause or aggravate the appellant's 
peripheral neuropathy of the legs.  Service connection on a 
secondary basis is not warranted.  

The Board has also considered whether the appellant's 
alcohol abuse may be service-connected, which may in turn 
allow the appellant's peripheral neuropathy to be service-
connected.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that there can be service connection for 
compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a service-
connected disability.  The Federal Circuit also indicated 
that veterans could only recover if they can "adequately 
establish that their alcohol or drug abuse disability is 
secondary to or is caused by their primary service-connected 
disorder."  The Federal Circuit stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service- 
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service- connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to 
excess.

The appellant's psychiatric treatment records from 1993 and 
1994 show that the appellant reported drinking when he 
became depressed.  He had multiple admissions to psychiatric 
care due to threatening suicide.  The Board has previously 
denied service connection for an acquired psychiatric 
condition in the April 2008 decision which remanded this 
claim.  The appellant is not currently service-connected for 
a psychiatric condition.  See Allen, 7 Vet. App. at 448.  
Thus, it cannot be the basis for secondary service 
connection for alcoholism.  See id.  The Board finds that 
the appellant's peripheral neuropathy is secondary to 
alcohol abuse, which is the result of a non service-
connected disability.  Thus, secondary service connection 
for peripheral neuropathy due to alcoholism is denied.  See 
38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's bilateral leg condition 
claim.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a bilateral leg 
condition is denied.


REMAND

The appellant has argued that he has bilateral flatfeet as a 
result of service.  His August 2002 claim indicates that he 
had fallen arches, beginning in 1982 or 1983.  

The appellant's May 1982 pre-induction and June 1983 
entrance to service physical examination reports list his 
feet as normal on clinical evaluation.  There are no reports 
of foot complaints during his period of active, honorable 
service.  The appellant sought treatment for pain in his 
knees in January 1984, following an 18 mile run the previous 
day.  There was no complaint as to his feet, despite a full 
evaluation.  There is no separation from service physical 
examination of record.  The records from the appellant's 
second, other than honorable period of service contain no 
mention of foot complaints.  The appellant did report right 
ankle pain in April 1987, after rolling his foot.  There is 
no notation of a fallen arch, flatfoot, plantar fasciitis or 
gastroc-soleal equinus.  At separation from his second 
period of service, the appellant had an October 1987 
physical examination.  The examination report itself is not 
of record.  The appellant's report of medical history is of 
record.  At the time, the appellant indicated that he had 
foot trouble.  The explanatory comment indicates that the 
appellant had athlete's foot between his toes.  

The appellant was seen by the Jesse Brown VA Medical Center 
podiatry service in October 2006 and April 2008.  On both 
occasions, the appellant complained of pain in both feet of 
twenty five years duration that was worsening.  In October 
2006, he reported sharp, shooting pain in his feet when he 
wakes in the morning or at the first few steps after 
prolonged periods of rest.  Following a physical 
examination, the appellant was diagnosed with plantar 
fasciitis, right greater than left, and gastroc-soleal 
equinus, right greater than left.  In April 2008, the 
appellant reported that the pain was most intense when 
walking and was a sharp, shooting pain.  He also reported a 
cramping pain in his legs after walking about 2.5 blocks.  
If he stopped walking and rest, this would go away.  The 
appellant reported that he was given over the counter 
orthotic inserts which helped somewhat.  The April 2008 
visit was for custom orthotics casting.  Following physical 
examination, the appellant was diagnosed with plantar 
fasciitis, gastroc-soleal equinus and structural hallux 
limitus, all bilaterally.  

The appellant was also seen for a December 2009 VA 
examination.  The report indicates that the examiner found 
pes planus on physical exam.  If VA provides a claimant with 
an examination in a service connection claim, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The examiner did not obtain a 
history.  The examiner also did not provide an opinion as to 
whether or not the bilateral foot disability was related to 
service.  The examiner did not explain why the diagnosis 
varied from the podiatry service assessment.  In this case, 
the examination report does not address significant aspects 
of the claim.  The Board remands for an adequate 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine 1) the 
appropriate diagnoses for the appellant's 
feet, and 2) whether diagnosed foot 
disabilities are at least as likely as not 
etiologically related to the appellant's 
service.  

The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide 
a complete rationale for any opinion 
provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


